DETAILED ACTION
The communication dated 5/31/2022 has been entered and fully considered.
Claims 14 and 21 have been amended. Claim 15 has been cancelled. Claims 14 and 16-26 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 5/31/2022, with respect to the rejection(s) of claim(s) 15 under § 103 have been fully considered and are persuasive. The Applicant argues that HARADA does not provide sufficient motivation for the second larger roll. The Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.
The Applicant argues that ROYS nor WELLEN disclose an extrusion apparatus configured to product the elastomeric layer.
In response to applicant's argument that ROYS nor WELLEN teach producing extruded elastomeric layers and cover layers, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Applicant argues that ROY never addresses tire production nor the product of semi-finished rubber products that are destined for inclusion in tires.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 14 and 21. When reading the preamble in the context of the entire claim, the recitation “for production of a semi-finished product for use in tire product” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, the applicant relies on the material used in the apparatus, as long as the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14, 16-17, 21-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roys et al. (U.S PGPUB 2003/0003282), hereinafter ROYS, in view of WELLEN (U.S. 3,481,818), and Seanor et al. (U.S. 3,366,992), hereinafter SEANOR.
Regarding claim 14, ROYS teaches: A production installation for production of a semi-finished product for use in tire production and having at least one unvulcanized elastomeric layer and a cover layer assembled therewith (ROYS teaches a lamination process for applying preformed paint film laminates (cover layer) to extruded plastic substrate sheet materials [0002]), the production installation comprising: an extrusion apparatus configured to produce the elastomeric layer as a continuous strip having a predetermined thickness and width (ROYS teaches the thick substrate sheet is extruded to a thickness that coincides with the desired thickness of the finished part [0047]. ROYS teaches the thick substrate sheet is initially extruded from the die of an extruder (58) [0045] and ROYS shows that the extruded substrate is extruded as a continuous length [Figs. 4-5]), . . . a discharge outlet provided with an extrusion nozzle that discharges the elastomer material (ROYS teaches the thick substrate sheet is initially extruded from the die of an extruder (58) [0045]) to a nip formed between a first roller and a second roller that are made to rotate in opposite directions while maintaining a predetermined distance between respective adjacent circumferential extents of the first and second rollers (ROYS teaches the extruded sheet passes through a three-roll calendaring stack comprising an upper roll (60), an intermediate roll (62) and a bottom roll (64) [0045]. ROYS teaches the extruded sheet first passes between the upper and intermediate rolls [0045]. Furthermore, it is inherent that the rollers are maintained at a predetermined distance in accordance with the desired thickness of the material.), wherein an axis of rotation of the first roller is offset from an axis of rotation of the second roller; a positioning apparatus configured to apply the cover layer upon a surface of the elastomeric layer that faces externally of the circumferential extent of the second roller (ROYS teaches the paint film-backing sheet laminate (52) is bonded to the extruded sheet at a higher point on the intermediate roll (62) [0046]. The laminate (52) is applied at the nip of the intermediate roll (62) and a separate laminating roll (67) [0046]), the positioning apparatus including a storage spool that stores a cover layer material as a roll (ROYS teaches the paint film laminate (52) is unwound from roll (54) and passes into the nip of the same rolls (62 and 64) [0045]) and an application roller that enables assembly of the cover layer with the elastomeric layer (ROYS teaches the laminate (52) is applied at the nip of the intermediate roll (62) and a separate laminating roll (67) [0046].); and a third roller that rotatably cooperates with the second roller to transport the semi- finished product toward a downstream tire production installation (ROYS teaches a bottom roll (64) cooperates with the intermediate roll (62) [Figs. 4-5; 0045]. ROYS teaches the thick sheet laminate (66) is a semi-finished product and is moved downstream to a car production to be thermoformed into a finished exterior automotive car body panel or member [0052]), with the second roller and the third roller maintaining a predetermined distance between respective adjacent circumferential extents (ROYS shows the rollers at a predetermined distance of each other [Figs. 4-5]. Furthermore, it is inherent that the rollers are maintained at a predetermined distance in accordance with the desired thickness of the material.), and the third roller rotating in the same direction as the first roller, wherein the axis of rotation of the second roller and an axis of rotation of the third roller are in longitudinal alignment, and the first and third rollers have diameters that are commensurate with one another but different from a larger diameter of the second roller.
ROYS does not explicitly teach: with the extrusion apparatus having a rotatable screw and a fixed cylindrical barrel having a generally cylindrical conduit within which the screw is rotatably disposed intermediate a feed inlet that permits introduction of an elastomer mixture into the barrel and a discharge outlet provided with an extrusion nozzle that discharges the elastomer material to a nip formed between a first roller and a second roller that are made to rotate in opposite directions while maintaining a predetermined distance between respective adjacent circumferential extents of the first and second rollers and with the second roller and the third roller maintaining a predetermined distance between respective adjacent circumferential extents, and the third roller rotating in the same direction as the first roller. 
In the same field of endeavor, extrusion, WELLEN teaches: the extrusion apparatus (WELLEN teaches an extruder [Fig. 1]) having a rotatable screw (screw (24) [Col. 3, lines 20-21]) and a fixed cylindrical barrel having a generally cylindrical conduit within which the screw is rotatably disposed intermediate a feed inlet that permits introduction of an elastomer mixture into the barrel (WELLEN teaches a hopper (20) is employed to receive granular general purpose plasticizable material (21) which is heated by a heating jacket (22) surrounding cylinder (23). A worm gear screw (24) is provided in a cooperative relation with cylinder (23) [Col. 3, lines 17-22]) and a discharge outlet provided with an extrusion nozzle that discharges the elastomer material to a nip (WELLEN teaches the screw (24) expels the plastic extrudate (36) out of an elongated extrusion aperture (29) [Col. 3, lines 24-26]. WELLEN shows the material goes to a nip between the rollers (37 and 38) [Fig. 1]) formed between a first roller and a second roller that are made to rotate in opposite directions while maintaining a predetermined distance between respective adjacent circumferential extents of the first and second rollers (WELLEN shows the first roll (37) and the second roller (38) rotate in opposite directions [Fig. 1]. WELLEN teaches the rolls (37 and 38) are at a predetermined distance [Col. 4, lines 64-68]. Furthermore, it is inherent that the rollers are maintained at a predetermined distance in accordance with the desired thickness of the material.) and with the second roller and the third roller maintaining a predetermined distance between respective adjacent circumferential extents (WELLEN shows the second roll (38) and the third roller (40) are at a predetermined distance [Fig. 1]. Furthermore, it is inherent that the rollers are maintained at a predetermined distance in accordance with the desired thickness of the material.), and the third roller rotating in the same direction as the first roller (WELLEN shows the second roll (38) and the third roller (40) rotate in opposite directions [Fig. 1] and the third roll (40) is rotating in the same direction as the first roll (37) [Fig. 1].).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ROYS, by having the extruder with a screw and cylinder, the first and second rolls rotated in opposite directions, and the first and third roll rotate in the same direction, as suggested by WELLEN, in order for the extrudate and laminar films forming the laminate are fused and desired characteristics of the product are achieved [Col. 2, lines 23-25].
ROYS and WELLEN are silent as to: wherein an axis of rotation of the first roller is offset from an axis of rotation of the second roller and wherein the axis of rotation of the second roller and an axis of rotation of the third roller are in longitudinal alignment, and the first and third rollers have diameters that are commensurate with one another but different from a larger diameter of the second roller. In the same field of endeavor, rolls, SEANOR teaches the first roller (12) is offset from second roll (14) and third roll (16) [Col. 2, lines 14-20], and the first and third rolls are in longitudinal alignment [Fig. 1]. SEANOR shows the second roll is larger than the first and third roll as shown in Figure 1. It would have been obvious to modify ROYS and WELLEN by having the first roll offset and the second roll with a larger diameter, as suggested by SEANOR, in order to use small diameter rolls with large diameter rolls to permit the calender to be operated with reduced power input or mechanical energy needed [Col. 1, lines 40-43].
Regarding claim 16, ROYS teaches: wherein the application roller is disposed at a predetermined distance from the storage spool so as to maintain an angle at which the cover layer realizes sufficient tension prior to assembly with the elastomeric layer (ROYS shows the separate laminating roll (67) is at a predetermined distance from the roll (54) [Figs. 4-5]. The Examiner is interpreting the limitation after “so as to” as a result that inherently happens.).
Regarding claim 17, ROYS teaches: wherein the application roller is linearly actuatable relative to the circumferential extent of the second roller so as to maintain the cover layer along a line of tangential contact with a surface of the elastomeric layer not supported by the circumferential extent of the second roller as the second roller rotates (ROYS shows the separate laminating roll (67) is linear relative to the circumferential extent of the second roll (62) and can change positions [as shown in Fig. 5] and maintains the laminate (52) along a line of tangential contact with the surface of the extruded sheet (56) [Figs. 4-5]).
Regarding claim 21, ROYS teaches: A method for producing a semi-finished product for use in tire production (ROYS teaches a process for semi-finished product [Abstract]), the method comprising the following steps: producing an elastomeric layer as a continuous strip having a predetermined thickness and width (ROYS teaches the thick substrate sheet is extruded to a thickness that coincides with the desired thickness of the finished part [0047]. ROYS teaches the thick substrate sheet is initially extruded from the die of an extruder (58) [0045] and ROYS shows that the extruded substrate is extruded as a continuous length [Figs. 4-5]), which step is realized by an extrusion apparatus having a rotatable screw and a fixed cylindrical barrel having a generally cylindrical conduit within which the screw is rotatably disposed intermediate a feed inlet that permits introduction of an elastomer mixture into the barrel and a discharge outlet provided with an extrusion nozzle that discharges the elastomer mixture (ROYS teaches the thick substrate sheet is initially extruded from the die of an extruder (58) [0045]) to a nip formed between a first roller and a second roller that are made to rotate in opposite directions while maintaining a predetermined distance between respective adjacent circumferential extents of the first and second rollers (ROYS teaches the extruded sheet passes through a three-roll calendaring stack comprising an upper roll (60), an intermediate roll (62) and a bottom roll (64) [0045]. ROYS teaches the extruded sheet first passes between the upper and intermediate rolls [0045]. Furthermore, it is inherent that the rollers are maintained at a predetermined distance in accordance with the desired thickness of the material.), wherein an axis of rotation of the first roller is offset from an axis of rotation of the second roller; applying a cover layer upon a surface of the elastomeric layer that faces externally of the circumferential extent of the second roller (ROYS teaches the paint film-backing sheet laminate (52) is bonded to the extruded sheet at a higher point on the intermediate roll (62) [0046]. The laminate (52) is applied at the nip of the intermediate roll (62) and a separate laminating roll (67) [0046]), which step is realized by a positioning apparatus having a storage spool that stores a cover layer material as a roll (ROYS teaches the paint film laminate (52) is unwound from roll (54) and passes into the nip of the same rolls (62 and 64) [0045]) and an application roller that enables assembly of the cover layer with the elastomeric layer (ROYS teaches the laminate (52) is applied at the nip of the intermediate roll (62) and a separate laminating roll (67) [0046].); and transporting an assembly of the elastomeric layer and the cover layer as a semi-finished product toward a downstream tire production installation, which step is realized by the second roller, and a third roller in rotatable cooperation therewith (ROYS teaches a bottom roll (64) cooperates with the intermediate roll (62) [Figs. 4-5; 0045]. ROYS teaches the thick sheet laminate (66) is a semi-finished product and is moved downstream to a car production to be thermoformed into a finished exterior automotive car body panel or member [0052]), with the axis of rotation of the second roller and an axis of rotation of the third roller in longitudinal alignment, with the first and third rollers having diameters that are commensurate with one another but different from a larger diameter of the second roller, with the second roller and the third roller maintaining a predetermined distance between respective adjacent circumferential extends (ROYS shows the rollers at a predetermined distance of each other [Figs. 4-5]. Furthermore, it is inherent that the rollers are maintained at a predetermined distance in accordance with the desired thickness of the material.), and the third roller rotating in the same direction as the first roller.
ROYS does not explicitly teach: extrusion apparatus having a rotatable screw and a fixed cylindrical barrel having a generally cylindrical conduit within which the screw is rotatably disposed intermediate a feed inlet that permits introduction of an elastomer mixture into the barrel and a discharge outlet provided with an extrusion nozzle that discharges the elastomer material to a nip formed between a first roller and a second roller that are made to rotate in opposite directions while maintaining a predetermined distance between respective adjacent circumferential extents of the first and second rollers and with the second roller and the third roller maintaining a predetermined distance between respective adjacent circumferential extents, and the third roller rotating in the same direction as the first roller. 
In the same field of endeavor, extrusion, WELLEN teaches: the extrusion apparatus (WELLEN teaches an extruder [Fig. 1]) having a rotatable screw (screw (24) [Col. 3, lines 20-21]) and a fixed cylindrical barrel having a generally cylindrical conduit within which the screw is rotatably disposed intermediate a feed inlet that permits introduction of an elastomer mixture into the barrel (WELLEN teaches a hopper (20) is employed to receive granular general purpose plasticizable material (21) which is heated by a heating jacket (22) surrounding cylinder (23). A worm gear screw (24) is provided in a cooperative relation with cylinder (23) [Col. 3, lines 17-22]) and a discharge outlet provided with an extrusion nozzle that discharges the elastomer material to a nip (WELLEN teaches the screw (24) expels the plastic extrudate (36) out of an elongated extrusion aperture (29) [Col. 3, lines 24-26]. WELLEN shows the material goes to a nip between the rollers (37 and 38) [Fig. 1]) formed between a first roller and a second roller that are made to rotate in opposite directions while maintaining a predetermined distance between respective adjacent circumferential extents of the first and second rollers (WELLEN shows the first roll (37) and the second roller (38) rotate in opposite directions [Fig. 1]. WELLEN teaches the rolls (37 and 38) are at a predetermined distance [Col. 4, lines 64-68]. Furthermore, it is inherent that the rollers are maintained at a predetermined distance in accordance with the desired thickness of the material.) and with the second roller and the third roller maintaining a predetermined distance between respective adjacent circumferential extents (WELLEN shows the second roll (38) and the third roller (40) are at a predetermined distance [Fig. 1]. Furthermore, it is inherent that the rollers are maintained at a predetermined distance in accordance with the desired thickness of the material.), and the third roller rotating in the same direction as the first roller (WELLEN shows the second roll (38) and the third roller (40) rotate in opposite directions [Fig. 1] and the third roll (40) is rotating in the same direction as the first roll (37) [Fig. 1].).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ROYS, by having the extruder with a screw and cylinder, the first and second rolls rotated in opposite directions, and the first and third roll rotate in the same direction, as suggested by WELLEN, in order for the extrudate and laminar films forming the laminate are fused and desired characteristics of the product are achieved [Col. 2, lines 23-25].
ROYS and WELLEN are silent as to: wherein an axis of rotation of the first roller is offset from an axis of rotation of the second roller and wherein the axis of rotation of the second roller and an axis of rotation of the third roller are in longitudinal alignment, and the first and third rollers have diameters that are commensurate with one another but different from a larger diameter of the second roller. In the same field of endeavor, rolls, SEANOR teaches the first roller (12) is offset from second roll (14) and third roll (16) [Col. 2, lines 14-20], and the first and third rolls are in longitudinal alignment [Fig. 1]. SEANOR shows the second roll is larger than the first and third roll as shown in Figure 1. It would have been obvious to modify ROYS and WELLEN by having the first roll offset and the second roll with a larger diameter, as suggested by SEANOR, in order to use small diameter rolls with large diameter rolls to permit the calender to be operated with reduced power input or mechanical energy needed [Col. 1, lines 40-43].
Regarding claim 22, WELLEN further teaches: wherein the step of producing the elastomeric layer includes the steps of: feeding the elastomer mixture into the barrel at the feed inlet (WELLEN teaches a hopper (20) is employed to receive granular general purpose plasticizable material (21) which is heated by a heating jacket (22) surrounding cylinder (23). A worm gear screw (24) is provided in a cooperative relation with cylinder (23) [Col. 3, lines 17-22]); feeding the elastomer mixture to the extrusion nozzle (WELLEN teaches the screw (24) expels the plastic extrudate (36) out of an elongated extrusion aperture (29) [Col. 3, lines 24-26]); discharging the elastomer mixture to the nip formed between the first roller and the second roller (WELLEN shows the material goes to a nip between the rollers (37 and 38) [Fig. 1]), with first and second rollers rotating in opposite directions at the time of discharge (WELLEN shows the first roll (37) and the second roller (38) rotate in opposite directions [Fig. 1].); and feeding the elastomer mixture toward the predetermined distance between the respective circumferential extents of the first and second rollers (WELLEN teaches the rolls (37 and 38) are at a predetermined distance [Col. 4, lines 64-68]. Furthermore, it is inherent that the rollers are maintained at a predetermined distance in accordance with the desired thickness of the material.).
Regarding claim 26, ROYS teaches: further comprising a step of linearly actuating the application roller toward the second roller so as to establish a tangential line of contact between the cover layer and the elastomeric layer as the second roller rotates (ROYS shows the separate laminating roll (67) is linear relative to the circumferential extent of the second roll (62) and can change positions [as shown in Fig. 5] and maintains the laminate (52) along a line of tangential contact with the surface of the extruded sheet (56) [Figs. 4-5]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roys et al. (U.S PGPUB 2003/0003282), hereinafter ROYS, WELLEN (U.S. 3,481,818), and Seanor et al. (U.S. 3,366,992), hereinafter SEANOR, as applied to claim 14 above, and further in view of HIGASHI et al. (U.S. PGPUB 2020/0368958), hereinafter HIGASHI.
Regarding claim 18, ROYS, WELLEN and SEANOR teach all the limitations stated above, but are silent as to: further comprising at least one sensor configured to detect the thickness of the elastomeric layer and determine a detected value of the thickness relative to a reference thickness of the elastomeric layer.
In the same field of endeavor, extrusion, HIGASHI teaches a thickness sensor (9) which measures a thickness of a sheet-shaped material (5) extruded from between the pair of rollers (5 and 6) [0051; Fig. 3]. HIGASHI teaches a determination unit (20d) compares a value regarding a sheet thickness measured by the thickness sensor (9) and a threshold value set in advance regarding a sheet thickness and determines whether or not these values satisfy a predetermined condition [0053]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ROYS, WELLEN and SEANOR, by having a thickness sensor, as suggested by HIGASHI, in order to control for reducing a change in the thickness of the sheet (50) [0051].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roys et al. (U.S PGPUB 2003/0003282), hereinafter ROYS, WELLEN (U.S. 3,481,818), Seanor et al. (U.S. 3,366,992), hereinafter SEANOR, and HIGASHI et al. (U.S. PGPUB 2020/0368958), hereinafter HIGASHI, as applied to claim 18 above, and further in view of Harvey et al. (U.S 5,945,131), hereinafter HARVEY.
Regarding claim 19, ROYS, WELLEN, SEANOR and HIGASHI teach all the limitations as stated above, but are silent as to: wherein the sensor is disposed intermediate the nip and the application roller. In the same field of endeavor, extrusion, HARVEY teaches the thickness sensor (13) is between the nip and application of the cover layer [Fig. 21; Col. 13, lines 58-60]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify ROYS, WELLEN, SEANOR and HIGASHI, by having the sensor after the nip and before the application of the cover layer, as suggested by HARVEY, in order to control the loading forces or roll displacements to produce a desired product [Col. 10, lines 5-10].
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roys et al. (U.S PGPUB 2003/0003282), hereinafter ROYS, WELLEN (U.S. 3,481,818), and Seanor et al. (U.S. 3,366,992), hereinafter SEANOR, as applied to claim 14 above, and further in view of Neill et al. (U.S. PGPUB 2013/0025774), hereinafter NEILL.
Regarding claim 16, ROYS teaches the limitations as stated above. In the alternative, in the same field of endeavor, extrusion, NEILL teaches maintaining a tension on pre-formed film (22) as it is fed into nip [0030; Figs. 1, 2a and 3]. NEILL teaches the operation directional roller (18) Fig. 1; 0029] is disposed at a predetermine distance [Fig. 1] in order to maintain a tension prior to assembly of the polymer sheet (20) [0029].  wherein the application roller is disposed at a predetermined distance from the storage spool so as to maintain an angle at which the cover layer realizes sufficient tension prior to assembly with the elastomeric layer (ROYS shows the separate laminating roll (67) is at a predetermined distance from the roll (54) [Figs. 4-5]. The Examiner is interpreting the limitation after “so as to” as a result that inherently happens.).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify ROYS, WELLEN and SEANOR, by having the operation directional roller is disposed at a predetermine distance to maintain a tension prior to assembly of the polymer sheet, as suggested by NEILL, in order to reduce or minimize the presence of wrinkles and/or ensure a uniform tension across the entire width of pre-formed polymer film to reduce defects [0031].
Regarding claim 20, ROYS, WELLEN and SEANOR teach all the limitations as stated above, but are silent as to: wherein the storage spool is in communication with at least one braking device that maintains a consistent rotational speed during unwinding of the cover layer.
In the same field of endeavor, extrusion, NEILL teaches a non-driven roller (52) is held in place by a brake mechanism (62) [0030; Fig. 3]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify ROYS, WELLEN and SEANOR, by having the spool in communication with a brake, as suggested by NEILL, in order to reduce or minimize or eliminate one or more types of defects in the final product [0030].
Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roys et al. (U.S PGPUB 2003/0003282), hereinafter ROYS, WELLEN (U.S. 3,481,818), and Seanor et al. (U.S. 3,366,992), hereinafter SEANOR, as applied to claim 21 above, and further in view of HIGASHI et al. (U.S. PGPUB 2020/0368958), hereinafter HIGASHI.
Regarding claim 23, ROYS, WELLEN and SEANOR teach all the limitations stated above, but are silent as to: further comprising a step of detecting a thickness of the elastomeric layer and determining a detected value of the thickness relative to a reference thickness of the elastomeric layer.
In the same field of endeavor, extrusion, HIGASHI teaches a thickness sensor (9) which measures a thickness of a sheet-shaped material (5) extruded from between the pair of rollers (5 and 6) [0051; Fig. 3]. HIGASHI teaches a determination unit (20d) compares a value regarding a sheet thickness measured by the thickness sensor (9) and a threshold value set in advance regarding a sheet thickness and determines whether or not these values satisfy a predetermined condition [0053]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ROYS, WELLEN and SEANOR, by having a thickness sensor, as suggested by HIGASHI, in order to control for reducing a change in the thickness of the sheet (50) [0051].
Regarding claim 25, HIGASHI further teaches: further comprising a step of adjusting a flow rate of the elastomer mixture to the nip as a function of the detected thickness of the elastomeric layer (HIGASHI further teaches using the thickness sensor in determining the flow rate of the screws in the extruder [0085-0086]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roys et al. (U.S PGPUB 2003/0003282), hereinafter ROYS, WELLEN (U.S. 3,481,818), Seanor et al. (U.S. 3,366,992), hereinafter SEANOR, and HIGASHI et al. (U.S. PGPUB 2020/0368958), hereinafter HIGASHI, as applied to claim 23 above, and further in view of Harvey et al. (U.S 5,945,131), hereinafter HARVEY.
Regarding claim 24, ROYS, WELLEN, SEANOR and HIGASHI teach all the limitations as stated above, but are silent as to: wherein the sensor is disposed intermediate the nip and the application roller. In the same field of endeavor, extrusion, HARVEY teaches the thickness sensor (13) is between the nip and application of the cover layer [Fig. 21; Col. 13, lines 58-60]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify ROYS, WELLEN, SEANOR and HIGASHI, by having the sensor after the nip and before the application of the cover layer, as suggested by HARVEY, in order to control the loading forces or roll displacements to produce a desired product [Col. 10, lines 5-10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748